Claimant’s decedent was in the employ of appellant employer as a watchman and for general work at and about his employer’s garage at Brooklyn, maintained for the garaging of privately owned automobiles. On July 16, 1942, while in the course of his employment he was fatally injured when assaulted and stabbed by a youth who had been loitering near the main entrance to the garage. Appellants’ contention is that there was no evidence to sustain the finding that the assault arose out of his employment in that it conclusively appears that it originated solely in an altercation having naught to do with the employment. The evidence is that one of decedent’s duties was to keep boys out of and away from the garage. The evidence indicates that an altercation arose over matters unrelated to the employment; there was abundant evidence to the effect that it proceeded on to a point where decedent ordered his assailant to leave the garage premises and that it was this which precipitated the assault which resulted in the fatal injuries, and under circumstances which sustain the finding that the assault was one of the hazards incident to the employment, and that it occurred because of decedent’s performance of the duties of his employment. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.